United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3183
                                    ___________

Jeremy Michael Atwood,                   *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Terry Mapes, Warden,                     *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: September 7, 2005
                                 Filed: September 13, 2005
                                  ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       An Iowa jury found Jeremy Atwood guilty of vehicular homicide. After the
Iowa courts affirmed Atwood’s conviction and denied postconviction relief, see State
v. Atwood, 602 N.W.2d 775 (Iowa 1999), cert. denied, 529 U.S. 1091 (2000);
Atwood v. State, No. 01-2039, 2002 WL 31883007 (Iowa Ct. App. Dec. 30, 2002),
he filed this 28 U.S.C. § 2254 habeas petition, renewing his claims related to the trial
court’s handling of an anonymous threat received near the end of his criminal trial.
The district court1 denied relief, but granted a certificate of appealability.

      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa, adopting the report and recommendations of the
      Following our careful review of the record, the briefs, and the applicable law,
we conclude the district court properly denied Atwood’s habeas petition, for the
reasons cited in the magistrate judge’s thorough report, adopted by the district court
in a well-reasoned memorandum opinion.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




Honorable Paul A. Zoss, United States Magistrate Judge for the Northern District of
Iowa.

                                         -2-